In a proceeding for the appointment of a committee of an incompetent, appellant, a cousin of the incompetent, nominated in her petition a committee of three, consisting of herself, an attorney who had handled legal matters for incompetent’s mother, and a trust company. This nomination was approved by appellant’s sisters who, with appellant, were *881alleged to be the incompetent’s " only available next of kin ”. The Special Term appointed the trust company as sole committee of the property, and the appellant and the .attorney whom she had nominated, as committee of the person. The appeal is from the order appointing such committee, insofar as it fails to appoint appellant and her designee, the attorney, as members of the committee of the property, and fails to appoint the trust company, designated by appellant, as a member of the committee of the person. ' Order, insofar as appealed from, affirmed, with $10 costs and disbursements, to be paid by appellant. No opinion. Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur. [See post, p. 931.]